                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Thompson Brooks, Inc.                                                                            Case No.   18-30864
                                                                                    Debtor(s)                Chapter    7



                                                           AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
Summary of Assets and Liabilities for Non-Individuals, Schedule E/F, Schedule G, Statement of Financial Affairs for
Non-Individuals Filing for Bankruptcy




                                        NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I certify that notice of the filing of the amendment(s) listed above has
been given this date to any and all entities affected by the amendment as follows:



 Date: October 15, 2018                                                  /s/ Reno F.R. Fernandez III
                                                                         Reno F.R. Fernandez III 251934
                                                                         Attorney for Debtor(s)
                                                                         Macdonald Fernandez LLP
                                                                         221 Sansome Street, 3rd Floor
                                                                         San Francisco, CA 94104
                                                                         (415) 362-0449 Fax:(415) 394-5544




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

           Case: 18-30864                    Doc# 37             Filed: 10/15/18        Entered: 10/15/18 16:59:46         Page 1 of 44
 Fill in this information to identify the case:

 Debtor name            Thompson Brooks, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)               18-30864
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $                    0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           569,005.31

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        4,839,055.38


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           5,408,060.69




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

           Case: 18-30864                             Doc# 37                  Filed: 10/15/18                         Entered: 10/15/18 16:59:46                                  Page 2 of 44
 Fill in this information to identify the case:

 Debtor name         Thompson Brooks, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)          18-30864
                                                                                                                                               Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $3,661.83         $3,661.83
           Angel Barrera                                             Check all that apply.
           24877 Kay Avenue                                           Contingent
           Hayward, CA 94545                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Net Outstanding PTO - 128.53 Hours ($3,661.83)
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $3,997.44         $3,997.44
           Augustin Gomez                                            Check all that apply.
           2164 Trombas Avenue                                        Contingent
           San Leandro, CA 94577                                      Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Net Outstanding PTO - 134.10 Hours ($3,997.44)
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   32168                               Best Case Bankruptcy

            Case: 18-30864                   Doc# 37             Filed: 10/15/18                   Entered: 10/15/18 16:59:46               Page 3 of 44
 Debtor       Thompson Brooks, Inc.                                                                           Case number (if known)   18-30864
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,434.59    $2,434.59
          Cecille Velez                                              Check all that apply.
          689 Florence Street                                         Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          June 15, 2018                                              Net Outstanding PTO - 92.98 Hours ($2,434.59)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,663.68    $3,663.68
          Corinne Kerazides                                          Check all that apply.
          390 Bartlett Street, #12                                    Contingent
          San Francisco, CA 94110                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          June 15, 2018                                              Net Outstanding PTO - 159.31 Hours ($3,663.68)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,654.85    $1,654.85
          Daniel Heck                                                Check all that apply.
          1007 Maywood Drive                                          Contingent
          Belmont, CA 94002                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          June 15, 2018                                              Net Outstanding PTO - 47.25 Hours ($1,654.85)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,312.62    $7,312.62
          Demos Pantelides                                           Check all that apply.
          303 Castro Street                                           Contingent
          San Francisco, CA 94114                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Unpaid wages ($4,745.90); Net Outstanding PTO
          June 2018                                                  - 80.43 Hours ($2,566.72)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case: 18-30864                    Doc# 37             Filed: 10/15/18                   Entered: 10/15/18 16:59:46                Page 4 of 44
 Debtor       Thompson Brooks, Inc.                                                                           Case number (if known)   18-30864
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Employment Development                                     Check all that apply.
          Department                                                  Contingent
          Bankruptcy Special Procedures                               Unliquidated
          Unit                                                        Disputed
          P.O. Box 826880 MIC 92E
          Sacramento, CA 94280-0001
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $121.83    $121.83
          Fidel Lizama                                               Check all that apply.
          1171 Alameda de las Pulgas                                  Contingent
          San Carlos, CA 94070                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          June 15, 2018                                              Net Outstanding PTO - 3.81 Hours ($121.83)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $488.56    $488.56
          Franchise Tax Board                                        Check all that apply.
          Bankruptcy Section, MS A-340                                Contingent
          Post Office Box 2952                                        Unliquidated
          Sacramento, CA 95812                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:
          6/17/2018                                                  Ramon Garnishment
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $943.48    $943.48
          Francisco Gomez                                            Check all that apply.
          2106 109th Avenue                                           Contingent
          Oakland, CA 94603                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          June 15, 2018                                              Net Outstanding PTO - 26.25 Hours ($943.48)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case: 18-30864                    Doc# 37             Filed: 10/15/18                   Entered: 10/15/18 16:59:46                Page 5 of 44
 Debtor       Thompson Brooks, Inc.                                                                           Case number (if known)   18-30864
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 7346                                               Contingent
          Philadelphia, PA 19101-7346                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For Notice Purpose Only.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $553.38    $553.38
          Jaciel Gonzalez                                            Check all that apply.
          4443 Penniman Avenue                                        Contingent
          Oakland, CA 94619                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          June 15, 2018                                              Net Outstanding PTO - 27.17 Hours ($553.38)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $36.54    $36.54
          Joshua Cruz                                                Check all that apply.
          700 Circle Court                                            Contingent
          South San Francisco, CA 94080                               Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          June 15, 2018                                              Net Outstanding PTO - 2.0 Hours ($36.54)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $500,000.00    $12,850.00
          Judith Thompson                                            Check all that apply.
          350 Bay Street, Suite 100                                   Contingent
          P.O. Box 172                                                Unliquidated
          San Francisco, CA 94133                                     Disputed
          Date or dates debt was incurred                            Basis for the claim:
          2015-2018                                                  Deferred Salary
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case: 18-30864                    Doc# 37             Filed: 10/15/18                   Entered: 10/15/18 16:59:46                Page 6 of 44
 Debtor       Thompson Brooks, Inc.                                                                           Case number (if known)   18-30864
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,144.32    $5,144.32
          Margarito Cruz                                             Check all that apply.
          700 Circle Court                                            Contingent
          South San Francisco, CA 94080                               Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          June 15, 2018                                              Net Outstanding PTO - 194.54 Hours ($5,144.32)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $20.50    $20.50
          Marin County Tax Collector                                 Check all that apply.
          P. O. Box 4220                                              Contingent
          San Rafael, CA 94913                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          8/2018                                                     Delinquent Business License and Penalties
          Last 4 digits of account number 0989                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,866.46    $1,866.46
          Mark Millitello                                            Check all that apply.
          1 Henry Adams Street, Apt. N 613                            Contingent
          San Francisco, CA 94103                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          June 15, 2018                                              Net Outstanding PTO - 45.69 Hours ($1,866.46)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,903.30    $2,903.30
          Matthew Becker                                             Check all that apply.
          140 King Street                                             Contingent
          Redwood City, CA 94062                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          June 15, 2018                                              Net Outstanding PTO - 102.00 Hours ($2,903.30)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case: 18-30864                    Doc# 37             Filed: 10/15/18                   Entered: 10/15/18 16:59:46                Page 7 of 44
 Debtor        Thompson Brooks, Inc.                                                                          Case number (if known)   18-30864
               Name

 2.19       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $5,166.16         $5,166.16
            Mayolo Cruz                                              Check all that apply.
            7 Orange Avenue                                           Contingent
            South San Francisco, CA 94080                             Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
            June 15, 2018                                            Net Outstanding PTO - 189.81 Hours ($5,166.16)
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.20       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $1,957.58         $1,957.58
            Nicole Vetzmadian                                        Check all that apply.
            3877 Howe Street, #308                                    Contingent
            Oakland, CA 94611                                         Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
            June 15, 2018                                            Net Outstanding PTO - 80 Hours ($1,957.58)
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.21       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                         $11,421.15         $11,421.15
            Patrick Davis                                            Check all that apply.
            558 Acacia Avenue                                         Contingent
            San Bruno, CA 94066                                       Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Net Outstanding PTO - 237.19 Hours
            June 15, 2018                                            ($11,421.15)
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.22       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                         $15,657.04         $15,657.04
            Steven Smith                                             Check all that apply.
            12 Driftwood Avenue                                       Contingent
            Novato, CA 94945                                          Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Net Outstanding PTO - 473.43 Hours
            June 15, 2018                                            ($15,657.04)
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

            Case: 18-30864                    Doc# 37            Filed: 10/15/18                   Entered: 10/15/18 16:59:46                  Page 8 of 44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $26,658.50
          Added Dimensions Inc.                                               Contingent
          981 Folsom Street                                                   Unliquidated
          San Francisco, CA 94107                                             Disputed
          Date(s) debt was incurred 6/13/2018
                                                                             Basis for the claim:    Drywall - Meilahti, LLC
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          AIS Inc.                                                            Contingent
          539 Midway Road                                                     Unliquidated
          Tracy, CA 95391                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For Notice Purpose Only.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $11,022.60
          Allen Drywall & Associates                                          Contingent
          380 Lang Road                                                       Unliquidated
          Burlingame, CA 94010                                                Disputed
          Date(s) debt was incurred 6/29/2018; 6/12/2018
                                                                             Basis for the claim: Materials/Services - Goldstein Residence (5,097.60);
          Last 4 digits of account number                                    Materials/Services - Buckingham Way Project (5,925.00)
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,000.00
          Amber Flooring                                                      Contingent
          5652 San Pablo Avenue                                               Unliquidated
          Emeryville, CA 94608                                                Disputed
          Date(s) debt was incurred 5/25/2018
                                                                             Basis for the claim:    Materials/Services - Goldstein Residence
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $35,251.82
          American Business Management                                        Contingent
          OBA: The Energy House                                               Unliquidated
          1300 Industrial Road, #17                                           Disputed
          San Carlos, CA 94070
                                                                             Basis for the claim:    Services - Finney Residence
          Date(s) debt was incurred 2/19/2018
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $177,413.72
          Anderson & Poole                                                    Contingent
          601 California Street, #1300                                        Unliquidated
          San Francisco, CA 94108-2818                                        Disputed
          Date(s) debt was incurred 6/30/2018
                                                                             Basis for the claim:    Legal Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,526.93
          Anthem Blue Cross                                                   Contingent
          P.O. Box 51011                                                      Unliquidated
          Los Angeles, CA 90051-5311                                          Disputed
          Date(s) debt was incurred 7/1/2018
                                                                             Basis for the claim:    Medical Premium
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

           Case: 18-30864                    Doc# 37             Filed: 10/15/18            Entered: 10/15/18 16:59:46                             Page 9 of 44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $300.00
          Associated Trucking Inc.                                            Contingent
          1065 San Mateo Ave.                                                 Unliquidated
          San Bruno, CA 94066                                                 Disputed
          Date(s) debt was incurred 6/16/2018
                                                                             Basis for the claim:    Services - Meilahti, LLC
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,306.16
          Banton Scaffold Inc.                                                Contingent
          484 Lakepark Avenue, #671                                           Unliquidated
          Oakland, CA 94610                                                   Disputed
          Date(s) debt was incurred 10/24/2017; 6/21/2018;
                                                                             Basis for the claim: Scaffolding - Denham Court (1,312.83); Scaffolding -
          5/22/2018                                                          Goldstein Residence (143.33); Scaffolding - Bolton Leak (850.00)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324,455.30
          Barcewski Inc.                                                      Contingent
          DBA Sunshine Construction                                           Unliquidated
          4340 Redwood Hwy, Suite B50                                         Disputed
          San Rafael, CA 94903
                                                                             Basis for the claim: Materials/Services - Alvarado (278,828.00);
          Date(s) debt was incurred 5/19/2018; 5/25/2018
                                                                             Materials/Services - Finney Residence (45,627.30)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,587.50
          Bay Area Deconstruction Inc.                                        Contingent
          DBA Thor Demolition                                                 Unliquidated
          2240 Revere Avenue                                                  Disputed
          San Francisco, CA 94124
                                                                             Basis for the claim:    Services - Buckingham Way Project
          Date(s) debt was incurred 4/4/2018
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $318.60
          Bay Area High Reach                                                 Contingent
          22390 Thunderbird Place                                             Unliquidated
          Hayward, CA 94545                                                   Disputed
          Date(s) debt was incurred 5/10/2018
                                                                             Basis for the claim:    Scaffolding - Buckingham Way Project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,979.50
          Berkeley Roof Servicing Inc.                                        Contingent
          763 46th Avenue                                                     Unliquidated
          Oakland, CA 94601                                                   Disputed
          Date(s) debt was incurred 12/19/2017; 11/17/2017
                                                                             Basis for the claim: Roofing Services - Denham Court (7,884.50); Services
          Last 4 digits of account number                                    - Jackson Remodel (8,095.00)
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $574.94
          Beronio Lumber Inc.                                                 Contingent
          Department 44142                                                    Unliquidated
          P.O. Box 44000                                                      Disputed
          San Francisco, CA 94144-4142
                                                                             Basis for the claim: Materials - Meilahti, LLC (229.88); Materials - Finney
          Date(s) debt was incurred 7/7/2018; 5/31/2018;
                                                                             Residence (218.04); Materials - Buckingham Way Project (127.02)
          6/15/2018
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 8 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                    Page 10 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,286.20
          Bluewater Environmental Inc.                                        Contingent
          2075 Williams Street                                                Unliquidated
          San Leandro, CA 94577                                               Disputed
          Date(s) debt was incurred 10/18/2017; 5/30/2018;
                                                                             Basis for the claim: Removal of Exterior Wall - Denham Court (400);
          3/14/2018                                                          Services - Finney Residence (15,601.20); Services - Goldstein
          Last 4 digits of account number                                    Residence (285.00)
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,600.00
          California Shower Door Corp.                                        Contingent
          1795 Yosemite Avenue                                                Unliquidated
          San Francisco, CA 94124                                             Disputed
          Date(s) debt was incurred 7/15/2018
                                                                             Basis for the claim:    Materials - Goldstein Residence
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,992.65
          Carrera Millwork, Inc.                                              Contingent
          Attn: Latisha and Steve                                             Unliquidated
          1745 Grant Street, #2                                               Disputed
          Santa Clara, CA 95050
                                                                             Basis for the claim:    Materials/Services - Buckingham Way Project
          Date(s) debt was incurred 5/24/2018
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $550.70
          Center Hardware and Supply Company                                  Contingent
          3003 3rd Street                                                     Unliquidated
          San Francisco, CA 94107                                             Disputed
          Date(s) debt was
                                                                             Basis for the claim: Materials - Jackson Remodel (14.05); Materials -
          incurred 6/9/2018;       6/22/2018; 7/3/2018
                                                                             Finney Residence (526.16); Materials - Goldstein Residence (10.49)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $47,033.61
          Chris Tomasi Design Inc.                                            Contingent
          36 Belvedere Street, #7                                             Unliquidated
          San Rafael, CA 94901                                                Disputed
          Date(s) debt was incurred 6/30/2018; 6/29/2018;
                                                                             Basis for the claim: Materials Misc. (250.00); Materials - Meilahti, LLC
          12/3/2017; 5/13/2018                                               (15,219); Materials - Jackson Remodel (5,160.61); Materials -
          Last 4 digits of account number                                    Buckingham Way Project (26,404.00)
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,220.00
          City Front Plumbing Inc.                                            Contingent
          50 Tiburon Street, Suite 25                                         Unliquidated
          San Rafael, CA 94901                                                Disputed
          Date(s) debt was
                                                                             Basis for the claim: Ground Work - Denham Court (10,442.70);
          incurred 1/9/2018;       1/9/2018; 12/3/2017
                                                                             Materials/Services - Denham Court (Landscape) (1,801.32); Materials -
          Last 4 digits of account number                                    Jackson Remodel (8,975.98)
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 9 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                    Page 11 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Lights                                                         Contingent
          1585 Folsom Street                                                  Unliquidated
          San Francisco, CA 94103                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For Notice Purpose Only.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $960.00
          Clean Living                                                        Contingent
          DBA Construction Cleaning Inc.                                      Unliquidated
          P.O. Box 2891                                                       Disputed
          San Rafael, CA 94912
                                                                             Basis for the claim:    Cleaning Services - Denham Court
          Date(s) debt was incurred 12/28/2017
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $79,171.35
          Collier Inc.                                                        Contingent
          90 Dorman Avenue                                                    Unliquidated
          San Francisco, CA 94124                                             Disputed
          Date(s) debt was incurred 3/28/2017; 7/18/2017;
                                                                             Basis for the claim: Materials - Denham Court (19,365.40); Materials -
          6/22/2018                                                          Alvarado (2,895.55); Materials - Finney Residence (56,910.40)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $419.47
          Control Fire Inc.                                                   Contingent
          50 Woodside Plaza, #214                                             Unliquidated
          Redwood City, CA 94061                                              Disputed
          Date(s) debt was incurred 7/23/2017; 9/27/2017
                                                                             Basis for the claim: Services - Alvarado (136.70); Services - Finney
          Last 4 digits of account number                                    Residence (282.77)
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,336.72
          Cornely Company                                                     Contingent
          174 Shotwell Street                                                 Unliquidated
          San Francisco, CA 94103                                             Disputed
          Date(s) debt was incurred 4/23/2018
                                                                             Basis for the claim:    Services - Jackson Remodel
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $43.79
          Corodata Inc.                                                       Contingent
          P.O. Box 842638                                                     Unliquidated
          Los Angeles, CA 90084-2638                                          Disputed
          Date(s) debt was incurred 5/31/2018
                                                                             Basis for the claim:    Record Storage Rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $64,040.55
          Crana Windows and Doors
          DBA Kevin McLaughlin Custom Windows                                 Contingent
          and                                                                 Unliquidated
          Doors                                                               Disputed
          1631 Yosemite Avenue
          San Francisco, CA 94124                                            Basis for the claim: Materials - Jackson Remodel (1,040.55); Materials -
                                                                             Goldstein Residence (63,000)
          Date(s) debt was incurred 11/27/2017; 4/12/2018
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 10 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                    Page 12 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,110.00
          Creative Tile & Marble Inc.                                         Contingent
          Attn: Adam Kudlicki                                                 Unliquidated
          730 Tanglewood Lane                                                 Disputed
          Lafayette, CA 94549
                                                                             Basis for the claim:    Materials/Services - Goldstein Residence
          Date(s) debt was incurred 6/23/2018
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $163.94
          Curtis & Sons Door                                                  Contingent
          1314 Holm Road                                                      Unliquidated
          Petaluma, CA 94954                                                  Disputed
          Date(s) debt was incurred      5/10/2018                           Basis for the claim:    Materials/Services - Goldstein Residence
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $94.31
          Discount Builders                                                   Contingent
          1695 Mission Street                                                 Unliquidated
          San Francisco, CA 94103                                             Disputed
          Date(s) debt was incurred 6/14/2018
                                                                             Basis for the claim:    Materials - Meilahti, LLC
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $351.00
          DMV Renewal                                                         Contingent
          P.O. Box 942894                                                     Unliquidated
          Sacramento, CA 94297-0894                                           Disputed
          Date(s) debt was incurred 7/31/2018
                                                                             Basis for the claim:    Vehicle Registration for (2) 2007 Toyotas
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $53,150.00
          Earl Adams Tile-Coping Plaster                                      Contingent
          dba: Adams Pool Solutions                                           Unliquidated
          3675 Old Santa Rita Road                                            Disputed
          Pleasanton, CA 94588
                                                                             Basis for the claim:    Materials/Services - Denham Court (Landscape)
          Date(s) debt was incurred 6/18/2018
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272,985.00
          Edward and Dina Jackson                                             Contingent
          20 Denham Court                                                     Unliquidated
          Burlingame, CA 94010                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Project: Jackson Residence (20 Denham Court,
          Last 4 digits of account number       0526;0537                    Hillsborough, CA 94010). Denham Court (15-0526): $94,927 and
                                                                             Denham Landscape (16-0537): $178,058.
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,857.90
          Emerald Steel Inc.                                                  Contingent
          727 66th Avenue                                                     Unliquidated
          Oakland, CA 94621                                                   Disputed
          Date(s) debt was incurred      1/15/2017; 6/14/2017;               Basis for the claim: Materials - Denham Court (542.50); Materials -
          12/4/2017                                                          Alvarado (653.40); Materials - Finney Residence (662.00)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 11 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                    Page 13 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,865.58
          Farallon Co.                                                        Contingent
          P.O. Box 848                                                        Unliquidated
          Novato, CA 94948                                                    Disputed
          Date(s) debt was incurred      4/27/2017; 1/14/2018                Basis for the claim: Engineering/Contracting Services - Denham Court
          Last 4 digits of account number                                    (15,580.68); Engineering/Contracting Services -Denham Court
                                                                             (Landscape) (3,284.90)
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,505.50
          Farella, Braun & Martel LLP                                         Contingent
          235 Montgomery Street, 17th Floor                                   Unliquidated
          San Francisco, CA 94104                                             Disputed
          Date(s) debt was incurred 6/25/2018
                                                                             Basis for the claim:    Legal Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118,594.74
          Flow Master Plumbing Inc.                                           Contingent
          6169 Mission Street                                                 Unliquidated
          Daly City, CA 94014                                                 Disputed
          Date(s) debt was
                                                                             Basis for the claim: Services - Alvarado (33,869.24); Services - Finney
          incurred 5/2/2018;       7/4/2018; 7/15/2018
                                                                             Residence (46,965.50); Services - Buckingham Way Project
          Last 4 digits of account number                                    (37,760.00)
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,498.00
          Galvaknight Sheet Metal Inc.                                        Contingent
          P.O. Box 4408                                                       Unliquidated
          Petaluma, CA 94955-4408                                             Disputed
          Date(s) debt was incurred 6/2/2018; 6/29/2018;
                                                                             Basis for the claim: Materials - Denham Court (8,746.00); Materials -
          6/29/2018; 6/29/2018; 6/2/2018                                     Jackson Remodel (3,750.80); Materials - Finney Residence (4,960.00);
          Last 4 digits of account number                                    Materials - Goldstein Residence (3,172.00); Materials - Buckingham
                                                                             Way Project (870.00)
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,612.23
          George and Lindsay Bolton                                           Contingent
          2440 Pacific Avenue                                                 Unliquidated
          San Francisco, CA 94115                                             Disputed
          Date(s) debt was incurred June 15, 2018
                                                                             Basis for the claim: Project: Bolton 2012 Work (2440 Pacific Avenue, San
          Last 4 digits of account number 4739                               Francisco, CA 94115)
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,196.05
          Golden State Lumber, Inc.                                           Contingent
          1100 Anderson Drive                                                 Unliquidated
          P.O. Box 3239                                                       Disputed
          San Rafael, CA 94912-3239
                                                                             Basis for the claim: Materials - Misc. (162.35); Materials - Denham Court
          Date(s) debt was incurred 5/23/2018; 6/18/2018;
                                                                             (Landscape) (504.79); Materials - Jackson (76.33); Materials - Finney
          5/23/2018; 6/15/2018; 6/20/2018; 6/18/2018;                        (9,134.00); Materials - Goldstein (1,529.28); Materials-Buckingham
          6/18/2018                                                          Project (3,560.61; Materials -Bolton Leak (228.69)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 12 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                    Page 14 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,521.34
          Golden State Stucco                                                 Contingent
          1153 Sherry Way                                                     Unliquidated
          Livermore, CA 94550                                                 Disputed
          Date(s) debt was incurred      12/18/2017                          Basis for the claim:    Materials - Denham Court
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,500.00
          Gomez Landscaping Inc.                                              Contingent
          P.O. Box 3501                                                       Unliquidated
          Redwood City, CA 94063                                              Disputed
          Date(s) debt was incurred 6/4/2018
                                                                             Basis for the claim:    Services - Denham Court (Landscape)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Goodman Building Supply                                             Contingent
          775 Redwood Highway                                                 Unliquidated
          Mill Valley, CA 94941                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For Notice Purpose Only.
          Last 4 digits of account number       2024
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $15.18
          HD White Cap Construction Supply                                    Contingent
          P.O. Box 6040                                                       Unliquidated
          Cypress, CA 90630-0040                                              Disputed
          Date(s) debt was incurred 6/28/2018
                                                                             Basis for the claim:    Materials - Finney Residence
          Last 4 digits of account number 0065
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $47.95
          Hewlett-Packard Financial Services                                  Contingent
          200 Connell Drive, Suite 5000                                       Unliquidated
          Berkeley Heights, NJ 07922                                          Disputed
          Date(s) debt was incurred 6/7/2018
                                                                             Basis for the claim:    HP Printer Rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,085.37
          Home Depot Credit Services                                          Contingent
          P.O. Box 9001010                                                    Unliquidated
          Louisville, KY 40290-1010                                           Disputed
          Date(s) debt was incurred 6/27/2018
                                                                             Basis for the claim:    Misc. Materials (2,085.37)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $40,052.52
          IK Design Inc.                                                      Contingent
          21 Duffy Place                                                      Unliquidated
          San Rafael, CA 94901                                                Disputed
          Date(s) debt was incurred 9/25/2017; 5/25/2018
                                                                             Basis for the claim: Architectural Woodwork - Denham Court (9,229.92);
          Last 4 digits of account number                                    Services - Goldstein Residence (30,822.60)
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 13 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                    Page 15 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,932.88
          IPFS Corporation                                                    Contingent
          P.O. Box 100391                                                     Unliquidated
          Pasadena, CA 91189-0391                                             Disputed
          Date(s) debt was incurred 6/1/2018
                                                                             Basis for the claim:    Insurance Installment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          J.W. Enterprises                                                    Contingent
          3145 Geary Boulevard                                                Unliquidated
          San Francisco, CA 94118                                             Disputed
          Date(s) debt was incurred 6/7/2018
                                                                             Basis for the claim:    Services - Jackson Remodel (-75.67)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $421.11
          Jackson's Hardware                                                  Contingent
          P.O. Box 10247                                                      Unliquidated
          San Rafael, CA 94912-0247                                           Disputed
          Date(s) debt was incurred 6/10/2018; 7/10/2018;
                                                                             Basis for the claim: Materials Misc. (362.40); Materials - Goldstein
          7/10/2018                                                          Residence (13.05); Materials - Bolton Leak (45.66)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,520.00
          James Quinn                                                         Contingent
          DBA Quinn Plastering                                                Unliquidated
          1615 44th Avenue                                                    Disputed
          San Francisco, CA 94122
                                                                             Basis for the claim: Services - Jackson Remodel (5,820.00); Services -
          Date(s) debt was incurred 6/28/2018; 4/26/2018
                                                                             Goldstein Residence (2,700.00)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,026.67
          JAMS, INC.                                                          Contingent
          P.O. Box 845402                                                     Unliquidated
          Los Angeles, CA 90084                                               Disputed
          Date(s) debt was incurred 6/30/2018
                                                                             Basis for the claim:    Legal Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $140,753.00
          Joanne and Jon Goldstein                                            Contingent
          872 Culebra Road                                                    Unliquidated
          Burlingame, CA 94010                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Project: Goldstein Residence (872 Culebra Road,
          Last 4 digits of account number       0547                         Hillsborough, CA 94010)
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327,619.00
          Jonathan Kaplan and Marci Kaplan-Glazer                             Contingent
          3806 22nd Street                                                    Unliquidated
          San Francisco, CA 94114                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Project: Alvarado (655 Alvarado St., San Francisco,
          Last 4 digits of account number       0536                         CA 94114)
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 14 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                    Page 16 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,325,611.95
          Judith Thompson and Cynthia Brooks                                  Contingent
          350 Bay Street, Suite 100                                           Unliquidated
          P.O. Box 172                                                        Disputed
          San Francisco, CA 94133
                                                                             Basis for the claim: Loan from Judith Thompson and Cynthia Brooks to
          Date(s) debt was incurred
                                                                             pay 2 Presidio Sec LOCs($120,000.00)&($750,000). Various loans to
          Last 4 digits of account number                                    Thompson Brooks, Inc. from Judith with interest ($313,595.95).
                                                                             Various loans to Thompson Brooks, Inc. from Cynthia ($142,016).
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,872.48
          Kaiser Foundation Health Plan, Inc.                                 Contingent
          393 E. Walnut Street                                                Unliquidated
          Pasadena, CA 91188-8514                                             Disputed
          Date(s) debt was incurred 6/25/2018
                                                                             Basis for the claim:    Medical Premium
          Last 4 digits of account number 5915
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $80,535.00
          Laura Yockey                                                        Contingent
          3476 Jackson Street                                                 Unliquidated
          San Francisco, CA 94118                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Project: Jackson (3476 Jackson Street, San
          Last 4 digits of account number       0543                         Francisco, CA 94118)
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lexus Financial Services                                            Contingent
          P. O. Box 5855                                                      Unliquidated
          Carol Stream, IL 60197-5855                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For Notice Purpose Only.
          Last 4 digits of account number       4423
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $998.19
          Liberty Mutual Insurance                                            Contingent
          P.O. Box 85834                                                      Unliquidated
          San Diego, CA 92186-5834                                            Disputed
          Date(s) debt was incurred 6/3/2018
                                                                             Basis for the claim:    Insurance Premium
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $150.00
          LMl.NET                                                             Contingent
          1700 Martin Luther King Jr Way                                      Unliquidated
          Berkeley, CA 94709                                                  Disputed
          Date(s) debt was incurred 6/30/2018
                                                                             Basis for the claim:    Technical Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,654.89
          Lowpensky Moulding                                                  Contingent
          900 Palou Avenue                                                    Unliquidated
          San Francisco, CA 94124                                             Disputed
          Date(s) debt was incurred 7/8/2018
                                                                             Basis for the claim:    Services - Meilahti, LLC
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 15 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                    Page 17 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,100.00
          M.A.C. Construction Inc.                                            Contingent
          DBA Division Seven                                                  Unliquidated
          22 Lakeville Street                                                 Disputed
          Petaluma, CA 94952-3125
                                                                             Basis for the claim:    Services - Jackson Remodel
          Date(s) debt was incurred 6/25/2018
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,863.70
          Mark W. Schulkamp Electric Co.                                      Contingent
          P.O. Box 2308                                                       Unliquidated
          Daly City, CA 94017                                                 Disputed
          Date(s) debt was incurred 5/25/2018; 1/15/2017
                                                                             Basis for the claim: Electrical Equipment - Misc ($24,317.00)
          Last 4 digits of account number                                    Electrical Equipment - Dobos Condo ($6,546.70)
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,532.86
          Marshall Foster Masonry                                             Contingent
          14 Commercial Boulevard, #111B                                      Unliquidated
          Novato, CA 94949                                                    Disputed
          Date(s) debt was incurred 6/8/2018
                                                                             Basis for the claim:    Masonry Services - Jackson Remodel
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $369,291.00
          Meilahti, LLC                                                       Contingent
          Attn: Marissa Mayer                                                 Unliquidated
          551 Addison Street                                                  Disputed
          Palo Alto, CA 94301
                                                                             Basis for the claim: Project: Meilahti, LLC (765 Market Street, Units PH1E
          Date(s) debt was incurred
                                                                             & PH1F, San Francisco, CA 94103)
          Last 4 digits of account number       0534
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $415.08
          Mobile Modular                                                      Contingent
          P.O. Box 45043                                                      Unliquidated
          San Francisco, CA 94145-5043                                        Disputed
          Date(s) debt was incurred 6/9/2018
                                                                             Basis for the claim:    Services - Finney Residence
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,145.80
          Mueller Plumbing Inc.                                               Contingent
          P.O. Box 2G                                                         Unliquidated
          San Jose, CA 95109                                                  Disputed
          Date(s) debt was incurred 4/15/2018
                                                                             Basis for the claim:    Services - Goldstein Residence
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $251.75
          Navia Benefit Solutions                                             Contingent
          P.O. Box 35193                                                      Unliquidated
          Seattle, WA 98124-5193                                              Disputed
          Date(s) debt was incurred 6/30/2018
                                                                             Basis for the claim:    HRA Participant Fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 16 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                    Page 18 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,203.40
          New Marble Company, Inc.                                            Contingent
          1690 Jerrold Avenue                                                 Unliquidated
          San Francisco, CA 94124                                             Disputed
          Date(s) debt was incurred 5/25/2018; 7/5/2018;
                                                                             Basis for the claim: Supplies - Misc (3,287.00); Materials - Denham Court
          6/30/2018                                                          (Landscape) (3,111); Materials - Jackson Remodel (4,805.40)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $318.00
          Nichols Diamond Tool Inc.                                           Contingent
          2625 Fair Oaks Avenue                                               Unliquidated
          Redwood City, CA 94063                                              Disputed
          Date(s) debt was incurred 3/28/2018
                                                                             Basis for the claim:    Services - Meilahti, LLC
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67,390.87
          Nigel Mulgrew Plumbing Inc.                                         Contingent
          1119 Palmetio Avenue                                                Unliquidated
          Pacifica, CA 94044                                                  Disputed
          Date(s) debt was incurred 4/2/2018
                                                                             Basis for the claim:    Services - Meilahti, LLC
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $616.24
          Pacific Gas & Electric                                              Contingent
          Payment Processing Center                                           Unliquidated
          P.O. Box 997300                                                     Disputed
          Sacramento, CA 95899-7300
                                                                             Basis for the claim: Electricity- Misc (424.30); Services - Finney
          Date(s) debt was incurred 6/8/2018; 6/29/2018
                                                                             Residence (191.94)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $87,511.93
          Param Electric Inc.                                                 Contingent
          Attn: Easvan Param                                                  Unliquidated
          1966 Tice Valley Boulevard                                          Disputed
          Walnut Creek, CA 94595
                                                                             Basis for the claim: Materials/Services - Meilahti, LLC (82,594.53);
          Date(s) debt was incurred 6/12/2018; 3/15/2018;
                                                                             Materials/Services - Alvarado (523.76); Materials/Services - Denham
          1/3/2017; 4/15/2018                                                Court (Landscape (1,875.86); Materials/Services - Goldstein
          Last 4 digits of account number                                    Residence (2,517.78)
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $41,100.00
          People Ready Inc.                                                   Contingent
          P.O. Box 31001-0257                                                 Unliquidated
          Pasadena, CA 91110-0257                                             Disputed
          Date(s) debt was incurred 4/2018 - 6/2018
                                                                             Basis for the claim: Labor - Finney Residence - Mechanic's Lien
          Last 4 digits of account number                                    dated(Doc. No. 2018-054187 CONF)
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $272.07
          Rafael Lumber                                                       Contingent
          930 Anderson Drive                                                  Unliquidated
          San Rafael, CA 94901                                                Disputed
          Date(s) debt was incurred 6/15/2018
                                                                             Basis for the claim:    Materials - Denham Court (Landscape)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 17 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                    Page 19 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,585.37
          Redwood Debris Box Service                                          Contingent
          350 Lang Road                                                       Unliquidated
          Burlingame, CA 94010                                                Disputed
          Date(s) debt was incurred 6/7/2018; 6/22/2018;
                                                                             Basis for the claim: Services - Denham Court (Landscape) (645.00);
          6/22/2018; 6/22/2018                                               Services - Finney Residence (1,791.67); Services - Goldstein
          Last 4 digits of account number                                    Residence (490.00); Services - Buckingham Way Project (658.70)
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,498.00
          Republic Indemnity of California                                    Contingent
          P.O. Box 51060                                                      Unliquidated
          Los Angeles, CA 90051-5360                                          Disputed
          Date(s) debt was incurred March 2018
                                                                             Basis for the claim:    Workers Comp
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $410,862.00
          Robert and Elisha Finney                                            Contingent
          5 Rockridge Road                                                    Unliquidated
          Burlingame, CA 94010                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Project: Finney Residence (5 Rockridge Road,
          Last 4 digits of account number       0545                         Hillsborough, CA 94010)
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,020.00
          Rubens Partners LLP                                                 Contingent
          3675 M. Diablo Boulevard, Suite200                                  Unliquidated
          Lafayette, CA 94549                                                 Disputed
          Date(s) debt was incurred 6/13/2018
                                                                             Basis for the claim:    Legal Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $178,851.00
          Salma Salimi and Kiumarse Zamanian                                  Contingent
          1435 Buckingham Way                                                 Unliquidated
          Burlingame, CA 94010                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Project: Buckingham (1435 Buckingham Way,
          Last 4 digits of account number       0549                         Hillsborough, CA 94010)
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,808.50
          Schmitt Heating Co. Inc.                                            Contingent
          1580 Tennessee Street                                               Unliquidated
          Lafayette, CA 94549                                                 Disputed
          Date(s) debt was incurred 1/5/2018; 4/30/2018
                                                                             Basis for the claim: Heating and Air Conditioning Contractor Services-
          Last 4 digits of account number                                    Denham Court (3,808.50); Services - Finney Residence (15,000)
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,722.57
          Sean Burns                                                          Contingent
          DBA B&D Excavation/Construction                                     Unliquidated
          138 Del Oro Lagoon                                                  Disputed
          Novato, CA 94949
                                                                             Basis for the claim:    Services - Buckingham Way Project
          Date(s) debt was incurred 5/5/2018
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 18 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                    Page 20 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $73.00
          SFMTA                                                               Contingent
          Citation Processing                                                 Unliquidated
          P.O. Box 7718                                                       Disputed
          San Francisco, CA 94120-7718
                                                                             Basis for the claim:    Parking ticket
          Date(s) debt was incurred 6/27/2018
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $24.47
          Shamrock Materials Inc.                                             Contingent
          P.O. Box 808044                                                     Unliquidated
          Petaluma, CA 94975                                                  Disputed
          Date(s) debt was incurred 6/28/2018
                                                                             Basis for the claim:    Materials - Denham Court (Landscape)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $257.19
          Sharp Business Systems Corp.                                        Contingent
                                                                              Unliquidated
          Date(s) debt was incurred      6/29/2018                            Disputed
          Last 4 digits of account number                                    Basis for the claim:    Misc. Services
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,731.78
          Soares Masonry Inc.                                                 Contingent
          P.O. Box 4352                                                       Unliquidated
          Mountain View, CA 94040                                             Disputed
          Date(s) debt was incurred 1/16/2018; 4/30/2018
                                                                             Basis for the claim: Materials - Denham Court (11,132.91); Materials -
          Last 4 digits of account number                                    Denham Court (Landscape) (13,598.87)
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,605.86
          Solher Iron Inc.                                                    Contingent
          1555 Galvez Avenue, Suite 400                                       Unliquidated
          San Francisco, CA 94124                                             Disputed
          Date(s) debt was incurred 6/10/2018; 6/18/2018;
                                                                             Basis for the claim: Services - Denham Court (Landscape) (425.41);
          5/30/2018                                                          Services - Jackson Remodel (1,723.43); Services - Buckingham Way
          Last 4 digits of account number                                    Project (5,457.02)
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $450.00
          State Disbursement Unit                                             Contingent
          P.O. Box 989067                                                     Unliquidated
          West Sacramento, CA 95798-9067                                      Disputed
          Date(s) debt was incurred 5/28/2018; 6/11/2018
                                                                             Basis for the claim:    Garnishment - Mayolo
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $138.88
          Synergy Reprographics LLC                                           Contingent
          850 Montgomery Street, Suite 155                                    Unliquidated
          San Francisco, CA 94133                                             Disputed
          Date(s) debt was incurred 6/22/2018; 6/22/2018;
                                                                             Basis for the claim: Services - Finney Residence (33.70); Services -
          6/28/2018                                                          Buckingham Way Project (67.40); Services - Prospective Job Costs
          Last 4 digits of account number                                    (37.78)
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 19 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                    Page 21 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,547.00
          Ted and Stacey Dobos                                                Contingent
          10 Stacey Court                                                     Unliquidated
          Burlingame, CA 94010                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Project: Dobos Condo (1250 Jones Street, #802, San
          Last 4 digits of account number       0529                         Francisco, CA 94109)
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,439.60
          Testing Engineers, Inc.                                             Contingent
          2811 Teagarden Street                                               Unliquidated
          San Leandro, CA 94577                                               Disputed
          Date(s) debt was incurred 5/17/2018; 5/25/2018
                                                                             Basis for the claim: Services - Alvarado (2,289.60); Services -
          Last 4 digits of account number                                    Buckingham Way Project (150.00)
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $59,286.40
          The Lori Katz Group, Inc.                                           Contingent
          375 Alabama Street, #222                                            Unliquidated
          San Francisco, CA 94110                                             Disputed
          Date(s) debt was incurred 4/8/2018; 6/30/2018
                                                                             Basis for the claim: Services - Jackson Remodel (4,022.10); Services -
          Last 4 digits of account number                                    Finney Residence (55,264.30)
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Toyota Financial Services                                           Contingent
          P.O. Box 8026                                                       Unliquidated
          Cedar Rapids, IA 52409-8026                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For Notice Purpose Only.
          Last 4 digits of account number       4922
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Toyota Financial Services                                           Contingent
          P.O. Box 8026                                                       Unliquidated
          Cedar Rapids, IA 52409-8026                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For Notice Purpose Only.
          Last 4 digits of account number       6166
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Toyota Financial Services                                           Contingent
          P.O. Box 8026                                                       Unliquidated
          Cedar Rapids, IA 52409-8026                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For Notice Purpose Only.
          Last 4 digits of account number       3523
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,127.91
          TPX Communications                                                  Contingent
          P.O. Box 509013                                                     Unliquidated
          San Diego, CA 92150-9013                                            Disputed
          Date(s) debt was incurred 6/30/2018
                                                                             Basis for the claim:    Telephone Bill
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 20 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                    Page 22 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $142.11
          U-Haul                                                              Contingent
          2727 N Central Avenue                                               Unliquidated
          Phoenix, AZ 85004                                                   Disputed
          Date(s) debt was incurred 6/15/2018
                                                                             Basis for the claim:    Moving Truck
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,020.31
          United Site Services Inc.                                           Contingent
          P.O. Box 53267                                                      Unliquidated
          Phoenix, AZ 85072-3267                                              Disputed
          Date(s) debt was incurred 6/30/2018; 6/19/2018
                                                                             Basis for the claim: Materials - Alvarado (940.10); Materials - Finney
          Last 4 digits of account number                                    Residence (80.21)
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $352.28
          US Bank Equipment Finance                                           Contingent
          P.O. Box 790448                                                     Unliquidated
          Saint Louis, MO 63179-0448                                          Disputed
          Date(s) debt was incurred 6/25/2018
                                                                             Basis for the claim:    Sharp Copier Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,115.50
          V's Demolition Inc.                                                 Contingent
          P.O. Box 1199                                                       Unliquidated
          Santa Cruz, CA 95061                                                Disputed
          Date(s) debt was incurred 9/26/2017
                                                                             Basis for the claim:    Materials/Services - Alvarado
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $491.38
          Verizon Wireless                                                    Contingent
          P.O. Box 660108                                                     Unliquidated
          Dallas, TX 75266-0108                                               Disputed
          Date(s) debt was incurred 6/29/2018
                                                                             Basis for the claim:    Office Mobile Phone
          Last 4 digits of account number 0001
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wachovia Dealer Services                                            Contingent
          P.O. Box 25341                                                      Unliquidated
          Santa Ana, CA 92799-5341                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For Notice Purpose Only.
          Last 4 digits of account number       5010
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $55,524.00
          Western States Fire Protection                                      Contingent
          4740 Northgate Boulevard, Suite 150                                 Unliquidated
          Sacramento, CA 95834                                                Disputed
          Date(s) debt was incurred 7/14/2018; 6/10/2018
                                                                             Basis for the claim: Services - Meilahti, LLC (52,508.00); Services -
          Last 4 digits of account number                                    Goldstein Residence (3,016.00)
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 21 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                    Page 23 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                   Case number (if known)            18-30864
              Name

 3.104     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $15.18
           White Cap Construction Supply                                      Contingent
           200 Jennings Street                                                Unliquidated
           San Francisco, CA 94124                                            Disputed
           Date(s) debt was incurred 6/28/2018
                                                                             Basis for the claim:    Materials - Finney Residence
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Crana Windows & Doors
           DBA Kevin McLaughlin Custom Windows and                                                    Line      3.27
           Doors
           1030 Quesada Avenue                                                                              Not listed. Explain

           San Francisco, CA 94121

 4.2       HD Supply White Cap
           200 Jennings Street                                                                        Line      3.44
           San Francisco, CA 94124
                                                                                                            Not listed. Explain

 4.3       IK Design Inc.
           c/o Russ Leibson, Esq.                                                                     Line      3.47
           1 Market Steuart Tower, #1600
           San Francisco, CA 94105-1016                                                                     Not listed. Explain


 4.4       Law Offices of Janet Brayer
           Attn: Janet Brayer                                                                         Line      3.27
           456 Montgomery Street, Floor 20
           San Francisco, CA 94104-1253                                                                     Not listed. Explain


 4.5       Toyota Financial Services
           Asset Protection Department                                                                Line      3.93
           P.O. Box 2958
           Torrance, CA 90509-2958                                                                          Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                           Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.          $                    569,005.31
 5b. Total claims from Part 2                                                                             5b.    +     $                  4,839,055.38

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.          $                     5,408,060.69




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 22 of 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

             Case: 18-30864                    Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                                     Page 24 of
                                                                                   44
 Fill in this information to identify the case:

 Debtor name         Thompson Brooks, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         18-30864
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Commercial Lease
              lease is for and the nature of              Agreement for Space 9
              the debtor's interest                       at 151 Vermont Street,
                                                          San Francisco, CA,
                                                          made effective August
                                                          16, 2012 originally by
                                                          and between Barett E.
                                                          and Susan A.
                                                          Scherman Family Trust
                                                          and Thompson Brooks,
                                                          Inc., a California
                                                          Corporation for a
                                                          5-year and 2 month
                                                          term September 1,
                                                          2012, terminating on
                                                          October 31, 2017. Dan
                                                          Lai purchased the
                                                          proprerty and took over
                                                          the aforesaid lease.
                  State the term remaining                0
                                                                                      Dan Lai
              List the contract number of any                                         P.O. Box 31086
                    government contract                                               San Francisco, CA 94131


 2.2.         State what the contract or                  Contract for Project:
              lease is for and the nature of              Jackson Residence (20
              the debtor's interest                       Denham Court,
                                                          Hillsborough, CA
                                                          94010) between Edward
                                                          and Dina Jackson and
                                                          Thompson Brooks,
                                                          Inc., executed 2/3/2016.
                  State the term remaining
                                                                                      Edward and Dina Jackson
              List the contract number of any                                         20 Denham Court
                    government contract                                               Burlingame, CA 94010




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

             Case: 18-30864                    Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                    Page 25 of
                                                                                   44
 Debtor 1 Thompson Brooks, Inc.                                                               Case number (if known)   18-30864
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.3.        State what the contract or                   Contract for Project:
             lease is for and the nature of               Bolton Leak (2440
             the debtor's interest                        Pacific Avenue, San
                                                          Francisco, CA 94115)
                                                          between George and
                                                          Lindsay Bolton and
                                                          Thompson Brooks, Inc.
                  State the term remaining
                                                                                      George and Lindsay Bolton
             List the contract number of any                                          2440 Pacific Avenue
                   government contract                                                San Francisco, CA 94115


 2.4.        State what the contract or                   Contract for Project:
             lease is for and the nature of               Goldstein Residence
             the debtor's interest                        (872 Culebra Road,
                                                          Hillsborough, CA
                                                          94010) between Joanne
                                                          and Jon Goldstein and
                                                          Thompson Brooks,
                                                          Inc., executed
                                                          8/10/2017.
                  State the term remaining
                                                                                      Joanne and Jon Goldstein
             List the contract number of any                                          872 Culebra Road
                   government contract                                                Burlingame, CA 94010


 2.5.        State what the contract or                   Contract for Project:
             lease is for and the nature of               Alvarado (655 Alvarado
             the debtor's interest                        St., San Francisco, CA
                                                          94114) between
                                                          Jonathan Kaplan and
                                                          Marci Kaplan-Glazer
                                                          and Thompson Brooks,
                                                          Inc., executed
                                                          12/6/2016.
                  State the term remaining
                                                                                      Jonathan Kaplan and Marci Kaplan-Glazer
             List the contract number of any                                          3806 22nd Street
                   government contract                                                San Francisco, CA 94114


 2.6.        State what the contract or                   Contract for Project:
             lease is for and the nature of               Jackson (3476 Jackson
             the debtor's interest                        Street, San Francisco,
                                                          CA 94118) between
                                                          Laura Yockey and
                                                          Thompson Brooks, Inc.
                  State the term remaining
                                                                                      Laura Yockey
             List the contract number of any                                          3476 Jackson Street
                   government contract                                                San Francisco, CA 94118




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46               Page 26 of
                                                                                   44
 Debtor 1 Thompson Brooks, Inc.                                                               Case number (if known)   18-30864
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.7.        State what the contract or                   Contract for Project:
             lease is for and the nature of               Meilahti, LLC (765
             the debtor's interest                        Market Street, Units
                                                          PH1E & PH1F, San
                                                          Francisco, CA 94103)
                                                          between Meilahti, LLC
                                                          and Thompson Brooks,
                                                          Inc.
                  State the term remaining
                                                                                      Meilahti, LLC
             List the contract number of any                                          765 Market Street, Unites PH1E & PH1F
                   government contract                                                San Francisco, CA 94103


 2.8.        State what the contract or                   Commercial Lease
             lease is for and the nature of               Agreement for garage
             the debtor's interest                        of 1,208 square feet
                                                          located at 375 Rhode
                                                          Island Street, San
                                                          Francisco, CA, made
                                                          effective February 1,
                                                          2013 by and between
                                                          Open Library of San
                                                          Francisco, LLC and
                                                          Thompson Brooks,
                                                          Inc., a California
                                                          Corporation for a
                                                          month to month lease
                                                          beginning on February
                                                          1, 2013.
                  State the term remaining                0                           Open Library of San Francisco, LLC
                                                                                      Attn: Brewster Kahle, Agent
             List the contract number of any                                          513B Simonds Loop
                   government contract                                                San Francisco, CA 94129


 2.9.        State what the contract or                   Contract for Project:
             lease is for and the nature of               Finney Residence (5
             the debtor's interest                        Rockridge Road,
                                                          Hillsborough, CA
                                                          94010) between Robert
                                                          and Elisha Finney and
                                                          Thompson Brooks,
                                                          Inc., executed
                                                          6/10/2017.
                  State the term remaining
                                                                                      Robert and Elisha Finney
             List the contract number of any                                          4 Rockridge Road
                   government contract                                                Burlingame, CA 94010




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46               Page 27 of
                                                                                   44
 Debtor 1 Thompson Brooks, Inc.                                                               Case number (if known)   18-30864
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.10.       State what the contract or                   Contract for Project:
             lease is for and the nature of               Buckingham (1435
             the debtor's interest                        Buckingham Way,
                                                          Hillsborough, CA
                                                          94010) between Salma
                                                          Salimi and Kiumarse
                                                          Zamanian and
                                                          Thompson Brooks,
                                                          Inc., executed 1/4/2018.
                  State the term remaining
                                                                                      Salma Salimi and Kiumarse Zamanian
             List the contract number of any                                          1435 Buckingham Way
                   government contract                                                Burlingame, CA 94010


 2.11.       State what the contract or                   Contract for Project:
             lease is for and the nature of               Dobos Condo (1250
             the debtor's interest                        Jones Street, #802, San
                                                          Francisco, CA 94109)
                                                          between Ted and
                                                          Stacey Dobos and
                                                          Thompson Brooks, Inc.
                  State the term remaining
                                                                                      Ted and Stacey Dobos
             List the contract number of any                                          10 Stacey Court
                   government contract                                                Burlingame, CA 94010




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46               Page 28 of
                                                                                   44
 Fill in this information to identify the case:

 Debtor name         Thompson Brooks, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         18-30864
                                                                                                                                          Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                               $2,917,452.00
       From 1/01/2018 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                               $7,637,864.00
       From 1/01/2017 to 12/31/2017
                                                                                                Other


       For year before that:                                                                    Operating a business                               $5,908,833.00
       From 1/01/2016 to 12/31/2016
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                            Page 29 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                     Case number (if known) 18-30864



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Added Dimensions                                            $8,631.00                        $18,081.00          Secured debt
               981 Folsom Street                                           (3/6/2018);                                          Unsecured loan repayments
               San Francisco, CA 94107                                     $9,450.00                                            Suppliers or vendors
                                                                           (4/2/2018)
                                                                                                                                Services
                                                                                                                                Other

       3.2.
               Anthem Blue Cross                                           4/1/2018                           $6,449.77         Secured debt
               P.O. Box 51011                                                                                                   Unsecured loan repayments
               Los Angeles, CA 90051-5311                                                                                       Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.3.
               Sean Burns                                                  $10,000.00                       $19,491.26          Secured debt
               DBA B&D Excavation/Construction                             (5/25/2018);                                         Unsecured loan repayments
               138 Del Oro Lagoon                                          $9,491.26                                            Suppliers or vendors
               Novato, CA 94949                                            (5/31/2018)
                                                                                                                                Services
                                                                                                                                Other

       3.4.
               Beach & O'Neill Insurance Inc.                              4/3/2018                         $19,097.75          Secured debt
               7520 Greenback Lane                                                                                              Unsecured loan repayments
               Citrus Heights, CA 95610                                                                                         Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               Carrera Millwork, Inc.                                      $15,128.39                       $23,216.19          Secured debt
               Attn: Latisha and Steve                                     (3/15/2018);                                         Unsecured loan repayments
               1745 Grant Street, #2                                       $8,087.80                                            Suppliers or vendors
               Santa Clara, CA 95050                                       (3/16/2018)
                                                                                                                                Services
                                                                                                                                Other

       3.6.
               California Shower Door Corp.                                3/5/2018                           $8,928.00         Secured debt
               1795 Yosemite Avenue                                                                                             Unsecured loan repayments
               San Francisco, CA 94124                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

              Case: 18-30864                   Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                             Page 30 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                     Case number (if known) 18-30864



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.7.
               Chase Card Services                                         $57,413.77                      $380,994.52          Secured debt
               Card Services                                               (3/16/18);                                           Unsecured loan repayments
               P.O. Box 15298                                              $25,394.12                                           Suppliers or vendors
               Wilmington, DE 19850                                        (3/24/18);
                                                                           $95,016.02
                                                                                                                                Services
                                                                           (4/20/18);                                           Other
                                                                           $20,000.00
                                                                           (4/9/18);
                                                                           $24,714.38
                                                                           (4/24/18);
                                                                           $15,000.00
                                                                           (5/18/18);
                                                                           $30,000.00
                                                                           (4/26/18);
                                                                           $11,345.66
                                                                           (5/24/18);
                                                                           $37,418.77
                                                                           (5/25/18);
                                                                           $31,829.00
                                                                           (6/30/18);
                                                                           $20,436.82
                                                                           (6/30/18);
                                                                           $12,425.98
                                                                           (6/1/18)
       3.8.
               Cornely Company                                             3/22/2018                        $27,450.00          Secured debt
               174 Shotwell Street                                                                                              Unsecured loan repayments
               San Francisco, CA 94103                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.9.
               Daniel F. Lai                                               $10,906.00                       $32,718.00          Secured debt
               359 Erica Drive                                             (3/1/18);                                            Unsecured loan repayments
               South San Francisco, CA 94080                               $10,906.00                                           Suppliers or vendors
                                                                           (4/2/18);                                            Services
                                                                           $10,906.00
                                                                                                                                Other
                                                                           (5/1/18)

       3.10
       .    Flow Master Plumbing Inc.                                      5/7/2018                         $14,400.00          Secured debt
               6169 Mission Street                                                                                              Unsecured loan repayments
               Daly City, CA 94014                                                                                              Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.11
       .    Heather & French Painting Inc.                                 3/6/2018                         $16,650.00          Secured debt
               51 Dorman Avenue                                                                                                 Unsecured loan repayments
               San Francisco, CA 94124                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

              Case: 18-30864                   Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                             Page 31 of
                                                                                   44
 Debtor      Thompson Brooks, Inc.                                                                      Case number (if known) 18-30864



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       .    IK Design Inc.                                                 $21,110.00                       $29,252.30          Secured debt
               21 Duffy Place                                              (3/6/18);                                            Unsecured loan repayments
               San Rafael, CA 94901                                        $8,142.30                                            Suppliers or vendors
                                                                           (4/11/18)
                                                                                                                                Services
                                                                                                                                Other

       3.13
       .    Kaiser Foundation Health Plan                                  $7,799.00                        $17,812.44          Secured debt
               393 E. Walnut Street                                        (3/15/18);                                           Unsecured loan repayments
               Pasadena, CA 91188-8514                                     $10,013.44                                           Suppliers or vendors
                                                                           (5/14/18)
                                                                                                                                Services
                                                                                                                                Other

       3.14
       .    Crana Windows & Doors                                          5/14/2018                        $20,000.00          Secured debt
               DBA Kevin McLaughlin Custom                                                                                      Unsecured loan repayments
               Windows                                                                                                          Suppliers or vendors
               and Doors
               1631 Yosemite Avenue
                                                                                                                                Services
               San Francisco, CA 94124                                                                                          Other

       3.15
       .    The Lori Katz Group, Inc.                                      $18,551.70                       $25,854.30          Secured debt
               375 Alabama Street, #222                                    (3/12/18);                                           Unsecured loan repayments
               San Francisco, CA 94110                                     $7,302.60                                            Suppliers or vendors
                                                                           (3/22/18)
                                                                                                                                Services
                                                                                                                                Other

       3.16
       .    Marshall Foster Masonry                                        $6,370.24                        $15,370.24          Secured debt
               14 Commercial Boulevard, #111B                              (4/12/18);                                           Unsecured loan repayments
               Novato, CA 94949                                            $9,000.00                                            Suppliers or vendors
                                                                           (5/10/18)
                                                                                                                                Services
                                                                                                                                Other

       3.17
       .    Mueller Plumbing Inc.                                          3/27/2018                          $8,795.70         Secured debt
               P.O. Box 2G                                                                                                      Unsecured loan repayments
               San Jose, CA 95109                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.18
       .    New Marble Company, Inc.                                       5/7/2018                         $11,426.00          Secured debt
               1690 Jerrold Avenue                                                                                              Unsecured loan repayments
               San Francisco, CA 94124                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.19
       .    Nigel Mulgrew Plumbing Inc.                                    5/23/2018                        $16,109.01          Secured debt
               1119 Palmetio Avenue                                                                                             Unsecured loan repayments
               Pacifica, CA 94044                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                             Page 32 of
                                                                                   44
 Debtor      Thompson Brooks, Inc.                                                                      Case number (if known) 18-30864



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       .    Pacific Gas & Electric                                         4/30/2018                          $8,706.42         Secured debt
               Payment Processing Center                                                                                        Unsecured loan repayments
               P.O. Box 997300                                                                                                  Suppliers or vendors
               Sacramento, CA 95899-7300
                                                                                                                                Services
                                                                                                                                Other

       3.21
       .    Param Electric Inc.                                            $16,882.74                       $39,050.95          Secured debt
               Attn: Easvan Param                                          (3/6/2018);                                          Unsecured loan repayments
               1966 Tice Valley Boulevard                                  $13,512.42                                           Suppliers or vendors
               Walnut Creek, CA 94595                                      (4/2/2018);
                                                                           $8,655.79
                                                                                                                                Services
                                                                           (5/1/2018)                                           Other

       3.22
       .    San Francisco Planning Department                              4/30/2018                          $6,475.20         Secured debt
               1650 Mission Street, #400,                                                                                       Unsecured loan repayments
               San Francisco, CA 94103                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.23
       .    San Francisco Tax Collector                                    3/3/2018                           $9,868.22         Secured debt
               1 Dr. Carlton B Goodlett Place, # 140                                                                            Unsecured loan repayments
               San Francisco, CA 94102                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.24
       .    Barcewski Inc.                                                 $18,891.90                      $101,232.00          Secured debt
               DBA Sunshine Construction                                   (3/12/18);                                           Unsecured loan repayments
               4340 Redwood Hwy, Suite B50                                 $28,444.50                                           Suppliers or vendors
               San Rafael, CA 94903                                        (3/6/18);
                                                                           33,813.00
                                                                                                                                Services
                                                                           (3/15/18);                                           Other
                                                                           $20,082.60
                                                                           (4/12/18)
       3.25
       .    Bay Area Deconstruction Inc.                                   4/2/2018                         $14,017.50          Secured debt
               DBA Thor Demolition                                                                                              Unsecured loan repayments
               2240 Revere Avenue                                                                                               Suppliers or vendors
               San Francisco, CA 94124
                                                                                                                                Services
                                                                                                                                Other

       3.26
       .    Golden State Lumber                                            6/26/2018                        $15,838.39          Secured debt
               1100 Anderson Dr.                                           ($13,634.51);                                        Unsecured loan repayments
               San Rafael, CA 94901                                        6/27/2018                                            Suppliers or vendors
                                                                           ($2,203.88)
                                                                                                                                Services
                                                                                                                                Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                             Page 33 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                     Case number (if known) 18-30864



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Judith Thompson                                             $5,000.00                        $30,216.99           Loan repayments reducing
               350 Bay Street, Suite 100                                   (6/30/17);                                            amounts owed to Judith
               P.O. Box 172                                                $5,362.02                                             Thompson by Thompson
               San Francisco, CA 94133                                     (6/30/17);                                            Brooks, Inc.
               Chief Executive Officer of Thompson                         $5,000.00
               Brooks, Inc.                                                (7/31/17);
                                                                           $5,000.00
                                                                           (9/30/17);
                                                                           $4,875.45
                                                                           (9/30/17);
                                                                           $3,674.88
                                                                           (9/30/17);
                                                                           $5,000.00
                                                                           (12/4/17);
                                                                           $1,304.64
                                                                           (12/11/17);
                                                                           $5,000.00
                                                                           (2/04/18);
                                                                           $5,000.00
                                                                           (3/18/18);
                                                                           $5,000.00
                                                                           (4/10/18)

       4.2.    Cynthia Brooks                                              $5,895.79                        $18,493.90           Loan repayments reducing
               350 Bay Street, Suite 100                                   (3/31/17);                                            amounts owed to Cynthia
               P.O. Box 172                                                $6,264.63                                             Brooks by Thompson Brooks,
               San Francisco, CA 94133                                     (6/30/17);                                            Inc.
               Spouse of Judith Thompson                                   $6,333.48
                                                                           (9/30/17)

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was               Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

              Case: 18-30864                   Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                             Page 34 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                     Case number (if known) 18-30864




       None.
               Case title                                       Nature of case             Court or agency's name and          Status of case
               Case number                                                                 address
       7.1.    Crana Windows & Doors v.                         Breach of                  Superior Court of California           Pending
               Thompson Brooks, Inc.                            Contract and               County of San Francisco              On appeal
               CGC-18-568291                                    Related Torts              400 McAllister Street
                                                                                                                                Concluded
                                                                                           San Francisco, CA 94102

       7.2.    Oak Grove Construction Co.,                      Complaint for              Superior Court of California           Pending
               Inc. a California corporation                    Damages, Money             County of Marin County               On appeal
               v. First Republic Bank, a                        Due, and to                3501 Civic Center Drive
                                                                                                                                Concluded
               Corporation; Thompson                            Recover on                 San Rafael, CA 94903
               Brooks, Inc., a Corporation;                     Bonded Stop
               Stuart L. Peterson, Gina R.                      Notice, and for
               Peterson, et al.                                 Failure to Make
               CIV 1502956                                      Prompt Payment

       7.3.    First Mercury Insurance                          Declaratory Relief         U.S. District Court, N.D. of           Pending
               Company v. Kinsale                               re Insurance               California                           On appeal
               Insurance Company                                Coverage                   Phillip Burton Federal
                                                                                                                                Concluded
               3:18-CV-00071-SI                                                            Building
                                                                                           & United States Courthouse
                                                                                           450 Golden Gate Avenue
                                                                                           San Francisco, CA 94102

       7.4.    Thompson Brooks, Inc. v.                         Confirmation of            Superior Court of California         Pending
               Klein Plastering                                 Arbitration Award          County of San Francisco              On appeal
               CPF18516214                                                                 400 McAllister Street                  Concluded
                                                                                           San Francisco, CA 94102

       7.5.    Stuart L. Peterson,                              Complaint for              Superior Court of California           Pending
               Individually and as Trustee of                   Breach of                  County of Marin                      On appeal
               the Stuart L. Peterson and                       Contract,                  3501 Civic Center Drive
                                                                                                                                Concluded
               Gina R. Peterson 2002                            Accounting,                San Rafael, CA 94903
               Revocable Trust and Gina R.                      Breach of Implied
               Peterson, Individually and as                    Warranty, Breach
               Trustee of the Stuart L.                         of Fiduciary Duty,
               Peterson and Gina R.                             Negligence,
               Peterson 2002 Revocable                          Fraud, Negligent
               Trust v. Thompson Brooks,                        Misrepresentation
               Inc., a California Corporation                   , Unfair Business
               CIV 1603267                                      Practices,
                                                                Conversion,
                                                                Constructive
                                                                Trust, Unjust
                                                                Enrichment

       7.6.    Alex Slusky et al. vs.                           Petition to                Superior Court of California         Pending
               Thompson Brook, Inc.                             Confirm                    County of San Francisco              On appeal
               CPF18516197                                      Arbitration Award          400 McAllister Street                  Concluded
                                                                                           San Francisco, CA 94102




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

              Case: 18-30864                   Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                       Page 35 of
                                                                                   44
 Debtor       Thompson Brooks, Inc.                                                                        Case number (if known) 18-30864



               Case title                                       Nature of case               Court or agency's name and           Status of case
               Case number                                                                   address
       7.7.    Tokio Marine Specialty                           Complaint for                U.S. District Court, N.D. of             Pending
               Insurance Company, a                             Declaratory                  California                            On appeal
               Delaware corporation v.                          Judgment;                    Phillip Burton Federal
                                                                                                                                   Concluded
               Thompson Brooks, Inc., a                         Demand for Jury              Building
               California corporation; Stuart                   Trial                        & United States Courthouse
               L. Peterson, an individual;                                                   450 Golden Gate Avenue
               and Gina R. Peterson, an                                                      San Francisco, CA 94102
               individual.
               17-CV-00514-WHO

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                          Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

              Case: 18-30864                   Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                           Page 36 of
                                                                                   44
 Debtor        Thompson Brooks, Inc.                                                                     Case number (if known) 18-30864



                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1.                                                                                                                   $15,000
                                                                                                                               retainer
                                                                                                                               paid on
                                                                                                                               June 6,
                                                                                                                               2018, and
                                                                                                                               applied in
                                                                                                                               full as work
                                                                     Compensation for legal services in wind                   performed.
                Macdonald Fernandez LLP                              up and dissolution. Not for bankruptcy                    Fully
                221 Sansome Street                                   but disclosed here in an abundance of                     applied
                San Francisco, CA 94104                              caution.                                                  pre-petition.         $15,000.00

                Email or website address
                www.macfern.com

                Who made the payment, if not debtor?




       11.2.    Macdonald Fernandez LLP
                221 Sansome Street, Third
                Floor
                San Francisco, CA                                                                                              August 24,
                94104-2323                                           Wire transfer                                             2018                  $15,000.00

                Email or website address
                www.macfern.com

                Who made the payment, if not debtor?
                Brooks Thompson Living Trust UAD
                12/07/10 JA Thompson



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers            Total amount or
                                                                                                                      were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                             Page 37 of
                                                                                   44
 Debtor        Thompson Brooks, Inc.                                                                    Case number (if known) 18-30864



               Who received transfer?                           Description of property transferred or                   Date transfer          Total amount or
               Address                                          payments received or debts paid in exchange              was made                        value
       13.1                                                     All assets (except for automobiles)
       .                                                        transferred to liquidating trust
                                                                pre-petition. All assets liquidated at
                                                                auction. Copies of liquidating trust
                                                                agreement and transfer documents are
                                                                attached. Net proceeds from Auction
               Judith Thompson, Trustee of                      held July 24, 2018, of $6,242.20 have or
               the Thompson                                     will promptly be delivered to Chapter 7
               Brooks, Inc. Liquidating Trust                   Trustee.                                                 July 5, 2018                  $6,242.20

               Relationship to debtor



       13.2 Margarito Cruz
       .    700 Circle Court
               South San Francisco, CA                          2007 Toyota Tacoma 4x2 (Vin No. 9928)
               94080                                            Odometer Reading: 189,433                                6/28/2018                     $6,000.00

               Relationship to debtor
               Former Employee


       13.3 Mayolo Cruz
       .    7 Orange Avenue
               South San Francisco, CA                          2007 Toyota (Vin No. 6276)
               94080                                            Odometer Reading: 170,011                                6/28/2018                     $7,000.00

               Relationship to debtor
               Former Employee


       13.4 Used Car Club
       .    7833 Sepulveda Blvd., Ste. D
               Van Nuys, CA 91405                               2002 Lexus SC 430 (Vin No. 1801)                         6/27/2018                     $6,000.00

               Relationship to debtor
               N/A


       13.5 Used Car Club
       .    7833 Sepulveda Blvd., Ste. D
               Van Nuys, CA 91405                               2007 Chevrolet Silverado (Vin No. 5401)                  6/27/2018                     $6,000.00

               Relationship to debtor
               N/A


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    151 Vermont Street, Space 9                                                                                September 1, 2012 - ,2018
                San Francisco, CA 94103

       14.2.    375 Rhode Island Street                                                                                    February 1, 2013 - ,2018
                San Francisco, CA 94103

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

              Case: 18-30864                   Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                          Page 38 of
                                                                                   44
 Debtor        Thompson Brooks, Inc.                                                                    Case number (if known) 18-30864




 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                      Nature of the business operation, including type of services         If debtor provides meals
                                                                the debtor provides                                                  and housing, number of
                                                                                                                                     patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and                 Last 4 digits of          Type of account or          Date account was           Last balance
                 Address                                        account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     Presidio Bank                                  XXXX-6581                  Checking                  8/1/2018                          $80.53
                 One Montgomery Street                                                     Savings
                 San Francisco, CA 94104
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

       18.2.     Presidio Bank                                  XXXX-6698                  Checking                  8/1/2018                            $0.00
                 One Montgomery Street                                                     Savings
                 San Francisco, CA 94104
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                          Page 39 of
                                                                                   44
 Debtor      Thompson Brooks, Inc.                                                                      Case number (if known) 18-30864




       None
       Depository institution name and address                         Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                       Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                      Court or agency name and           Nature of the case                   Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                           Governmental unit name and             Environmental law, if known      Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                           Governmental unit name and             Environmental law, if known      Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                         Page 40 of
                                                                                   44
 Debtor      Thompson Brooks, Inc.                                                                      Case number (if known) 18-30864



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.                                                                                                      EIN:
             Thompson Brooks, Inc.                                                                                          XX-XXXXXXX
                                                                                                               From-To      July 17, 1995 - June 15, 2018


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Rubens Partners LLP                                                                                                        Outside
                    Attn: Lisa N. Martin, CPA                                                                                                  accountants as of
                    3675 Mt. Diablo Boulevard, Suite 200                                                                                       July 2015. Prepared
                    Lafayette, CA 94549                                                                                                        2015, 2016 tax
                                                                                                                                               returns.
       26a.2.       Demos Pantelides                                                                                                           Employed as
                    303 Castro Street                                                                                                          Controller at TBI
                    San Francisco, CA 94114                                                                                                    from 5/5/2014 until
                                                                                                                                               6/15/18.

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

             None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

             None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Rubens Partners LLP                                                                      Outside accountants as of July 2015.
                    Attn: Lisa N. Martin, CPA                                                                Prepared 2015, 2016 tax returns.
                    3675 Mt. Diablo Boulevard, Suite 200
                    Lafayette, CA 94549

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

             None
       Name and address
       26d.1.  Presidio Bank
                    Attn: Ladan Lari, Senior VP
                    1 Montgomery Street, Suite 2300
                    San Francisco, CA 94104

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

             Case: 18-30864                    Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                               Page 41 of
                                                                                   44
 Debtor      Thompson Brooks, Inc.                                                                      Case number (if known) 18-30864




           No
       Yes. Give the details about the two most recent inventories.
               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Judith A. Thompson                             350 Bay Street, Suite 100                           Chief Executive Officer
                                                      P.O. Box 172
                                                      San Francisco, CA 94133
       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Patrick C. Davis                               558 Acacia Avenue                                   Executive Vice President
                                                      San Bruno, CA 94066                                 and Stockholder


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1 Demos Pantelides                                                                                                                Year to date gross
       .    303 Castro Street                                                                                            January - May      employee
               San Francisco, CA 94114                          $40,189.60                                               2018               earnings.

               Relationship to debtor
               Controller


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                          Page 42 of
                                                                                   44
 Debtor      Thompson Brooks, Inc.                                                                      Case number (if known) 18-30864



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 15, 2018

/s/ Judith A. Thompson                                                   Judith A. Thompson
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         Trustee of the Thompson Brooks, Inc.
                                            Liquidating Trust

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46                       Page 43 of
                                                                                   44
                                                               United States Bankruptcy Court
                                                                      Northern District of California
 In re      Thompson Brooks, Inc.                                                                            Case No.   18-30864
                                                                                    Debtor(s)                Chapter    7




                                                      AMENDED
                                      DECLARATION CONCERNING DEBTOR'S SCHEDULES

           DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP




                      I, the Trustee of the Thompson Brooks, Inc. Liquidating Trust of the corporation named as the debtor in
            this case, declare under penalty of perjury that I have read the foregoing , consisting of 43 page(s), and that they
            are true and correct to the best of my knowledge, information, and belief.




 Date October 15, 2018                                                    Signature /s/ Judith A. Thompson
                                                                                    Judith A. Thompson
                                                                                    Trustee of the Thompson Brooks, Inc. Liquidating
                                                                                    Trust

    Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                     18 U.S.C. §§ 152 and 3571.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy




            Case: 18-30864                     Doc# 37               Filed: 10/15/18 Entered: 10/15/18 16:59:46             Page 44 of
                                                                                   44
